SILBERMAN, Judge.
William Foster, as personal representative of the estate of his brother, Donald C. Foster (the decedent), appeals the trial court’s order granting a directed verdict and judgment in favor of the Appellees. We agree with the trial court’s conclusion that Foster did not meet his burden of establishing that negligence on the part of the Appellees was the proximate cause of injury to the decedent. Therefore, the directed verdict was proper. See Gooding v. Univ. Hosp. Bldg., Inc., 445 So.2d 1015, 1018 (Fla.1984); MacAlpine v. Martin, 205 So.2d 347, 350 (Fla. 2d DCA 1967). As to the other issues raised on appeal, we affirm without comment.
Affirmed.
STRINGER and COVINGTON, JJ., Concur.